DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed May 2, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1, 3, 5 – 10, 13 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a heat control device, comprising: a radiator configured to cool cooling water for cooling an engine of a vehicle; a transmission configured to transmit power generated by the engine; an air-cooling type oil cooler configured to cool transmission oil for cooling the transmission by exchanging heat with air outside the vehicle; a water-cooling type oil cooler configured to cool the transmission oil by exchanging heat with the cooling water; a flow path switch configured to switch between causing the transmission oil to flow into the air-cooling type oil cooler, or causing the transmission oil to flow into the water-cooling type oil cooler; and a controller configured to control to switch the flow path switch based on a state of the vehicle,  wherein, in response to the cooling water not flowing to the radiator, the controller is configured to operate the flow path switch to: cause the cooling water not to flow to the air-cooling type oil cooler; and cause the transmission oil to flow into the air-cooling type oil cooler, and wherein, in response to the cooling water flowing to the radiator, the controller is configured to operate the flow path switch to: cause the cooling water not to flow to the air-cooling type oil cooler; and cause the transmission oil to flow into the water-cooling type oil cooler. The closest prior art reference, Pfeffinger et al. (US 6,772,715), teaches various elements of the claimed invention but lacks the switching and control of coolant flow and oil cooler flow as claimed based on the conditions tied to the radiator coolant flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747